33 N.Y.2d 953 (1974)
In the Matter of the Claim of Mary McCarthy, Respondent,
v.
Alling Personnel Corp. et al., Respondents, and Uninsured Employers' Fund, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 8, 1974.
Decided February 13, 1974.
Robert Chojnacki, Albert D'Antoni and Martin Bergman for appellant.
Richard S. LoMonaco for Reliance Insurance Company, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order reversed, with costs, on the dissenting opinion by Presiding Justice HERLIHY at the Appellate Division, and the determination of the Workmen's Compensation Board reinstated.